DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 09/24/2021 (“Amendment”). Claims 1-25 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 5-7, 10, 11, 13-15, 17-19, 22, 23, and 25.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendments with respect to the objections to the drawings are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the objections to the specification are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the objections to the claims are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the interpretations under 35 USC 112(f) are persuasive, and the interpretations are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0200037 (“Falasco”) in view of US Patent Application Publication 2002/0138213 ("Mault"), US Patent Application Publication 2005/0177056 (“Giron”), US Patent 7,063,667 (“Ben-Oren”), and US Patent Application Publication 2012/0302908 (“Hemnes”).
Regarding claim 1, Falasco teaches [a]n apparatus for analyzing nitric oxide levels in breath (¶¶s 0010 and 0034 and Fig. 4, detecting the present of nitric oxide in exhaled air), comprising: … a breathing sensor to measure a breathing pattern parameter (Abstract - sensor 118 configured for detecting a flow of exhaled air - also see ¶ 0008, describing detection of volume or mass flow rate); a system comprising a plurality of valves to isolate sections of the system (¶¶s 0025-0027 describe valves 122, 140, and 142 as isolating sections of breath, including a predetermined portion and part of the predetermined portion); …; a first processor (¶ 0023) containing executable instructions for analyzing the breathing pattern parameter of the plurality of breaths (¶¶s 0023 and 0024, e.g. volumetric flow rate. This parameter is analyzed of a plurality of breaths in the case that the first breath does not meet the criteria, as shown in step 310 of Fig. 4); … a [] processor containing executable instructions for determining whether a breathing pattern parameter of a breath, exhaled after the plurality of breaths, meets the breathing pattern parameter criteria (as above, step 310 of Fig. 4 contemplates that the user keeps exhaling until an air flow characteristic of a breath is satisfied); a [] processor containing executable instructions for, in response to a determination that a breathing pattern parameter of the breath meets the breathing pattern parameter criteria, delineating at least a first section of the breath, a second section of the breath, …, wherein the first section of the breath is exhaled before the second section of the breath … (¶¶s 0023, 0025, and 0026 describe generating a gate signal (the generation being the delineating) which 
Falasco does not appear to explicitly teach a second processor containing executable instructions for establishing, based on the analyzed breathing pattern parameter of the plurality of breaths, a breathing pattern parameter criteria that delineates between a physiologically representative breath and a physiologically non-representative breath.
Mault teaches establishing a breathing pattern parameter criteria (such as whether the parameter is at a normal level) that delineates between a physiologically representative breath and a physiologically non-representative breath based on analyzed breathing pattern parameters (¶ 0065 describes determining when e.g. respiratory rates have leveled off to a normal level. This process occurs in real-time as the user breaths, transitioning from e.g. hyperventilatory breaths (an initial period) to normal breaths (a normal period). Consequently, a breath is determined as physiologically representative if it is part of the group of breaths which are no longer hyperventilatory. Also see ¶ 0061, describing discarding e.g. the first few breaths). Mault uses a processor (Fig. 1, processor 20) to perform these functions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the criteria of “non-hyperventilatory” for indicating a physiologically representative breath, for example by determining and requiring a "non-hyperventilatory" flow rate in step 310 of Falasco, and then determining whether the actual flow rate meets this criteria, thereby combining Mault with Falasco for the purpose of obtaining a cost-efficient device for analyzing multiple respiratory breaths (i.e., not spending resources to analyze physiologically non-representative breaths - Mault: ¶ 0010), and for obtaining more accurate breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065).

Giron teaches, in a system for collecting portions of breath samples, using either a nasal cannula or a breath tube to collect the samples (¶ 0037). Giron teaches using an array of solenoid valves for diverting flow to sample containers in a sample distributor 20 system (¶ 0076). Giron teaches delineating three different sections (¶¶s 0016, 0023, 0031, 0085, etc. describe using a capnograph to identify the different sections of breath as shown in Fig. 5 - sections 60, 62, and 64), and controlling the valves to isolate the sections from each other (¶¶s 0031 and 0074 describe sampling and distributing the sections of breath samples into different containers, and ¶ 0085 describes the sections as corresponding to e.g. the baseline region 60, the rising part 62, and the plateau 64 (see Fig. 5)). Giron further teaches analyzing the sections of breath separately from each other (the Abstract and e.g. ¶ 0074 describe collection in and analysis of separate containers, which contain different sections of breath as shown above). The controller 14 in Fig. 1 is a processor with instructions for performing the above functions.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a breath sample in the combination using a nasal cannula as in Giron instead of the mouthpiece 104 of Falasco, as the simple substitution of one breath sample interface (mouthpiece) for another (nasal cannula) with predictable results (providing an exhaled breath sample to the valve system). It would have been obvious to control the breath sampling of Falasco to delineate, isolate, and separately analyze a third section of breath (or to obtain different sections of non-discarded breath for analysis, e.g. corresponding to sections 62 and 64 of Giron), by incorporating the capnographically controlled valves and 
Falasco-Mault-Giron does not appear to explicitly teach a pump downstream from the plurality of valves that draws a plurality of breaths from a patient into the nasal sampling cannula and through the system (although Giron: ¶ 0070 does teach using a pump with the nasal cannula).
Ben-Oren teaches, in a breath test system (col. 15, lines 4-7), arranging a pump downstream of a plurality of valves (Fig. 30, pump 442, downstream of valves 442, 434, and 438), the pump being configured to draw breaths into a nasal cannula (Fig. 30, cannula 420) and through the system (col. 27, lines 1-8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pump downstream from the plurality of valves of the combination, as in Ben-Oren, for the purpose of ensuring that a flow of sample gas was provided to the apparatus even if e.g. the patient’s breathing through the nasal cannula was weak (Ben-Oren: col. 27, lines 1-8; Giron: ¶ 0070). The location of the pump would also have been an obvious matter of design choice and obvious based on a mere rearrangement of parts. Falasco-Mault-Giron-Ben-Oren does not appear to explicitly teach using separate second, third, fourth, and fifth processors for performing the various functions of the apparatus (although they each do teach their own processor).
Hemnes teaches that processes can be realized via one or more microprocessors and their associated software (¶ 0181).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different processors for the different functions of the apparatus, as taught by Hemnes, as an obvious matter of design choice based on selection from a number of known hardware and software configuration options (Hemnes: ¶ 0181), and as an obvious duplication of parts.
Regarding claim 2, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches wherein the 
Regarding claim 3, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches wherein the first, second, third, fourth, and fifth processors comprise a single processor (configuring one processor with instructions to perform the functions of the first through fifth processors would have been obvious to one skilled in the art before the effective filing date of the claimed invention, because it has been held that making integral that which was separate is a matter of obvious design choice (in the absence of insight contrary to the understandings and expectations of the art). See MPEP 2144.04 (V)), and because Hemnes: ¶ 0181 teaches one microprocessor as a suitable and known alternative to multiple microprocessors).
Regarding claim 4, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco does not appear to explicitly teach wherein the breathing pattern parameter criteria comprise a measurement of a breath rate stability parameter as a function of time and a measurement of a respiratory frequency parameter.
Mault teaches the breathing pattern parameter criteria comprising a measurement of a breath rate stability parameter as a function of time (¶ 0065 describes the criteria - a “normal” state - as occurring when tidal volume or some other respiratory parameter has normalized, thereby resulting in e.g. more stable breath volumes/less hyperventilation) and a measurement of a respiratory frequency parameter (¶ 0065 describes the criteria - a “normal” state - as occurring when respiratory frequency has leveled off).
It would have been prima facie
Regarding claim 5, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches wherein the second section of the breath corresponds to a section of the bronchopulmonary tree between a proximal section and a distal section (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 6, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 5, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes does not appear to explicitly teach wherein the proximal section is a main stem bronchus and the distal section is one selected from the group consisting of a 4th to 8th branching structure (air from the bronchial tubes is between the main stem bronchus and e.g. the alveoli).
Regarding claim 7, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches wherein the second section of the breath corresponds to a section of the bronchopulmonary tree selected from the group consisting of: the nasal airway, the trachea, the main stem bronchii, the segmental bronchii, the conducting airways, the respiratory airways, and the alveoli (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 11, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches a sixth processor comprising executable instructions for notifying a patient to breathe at a desired frequency (Hemnes teaches instructing patients to breathe normally (¶ 0056). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instruct patients to breath normally (or steadily) in the combination, for the purpose of achieving the acclimation contemplated by Mault faster. Using another processor for this function would have been obvious in view of Hemnes as already shown above); and a seventh processor comprising executable instructions for verifying that the patient is breathing at the desired frequency, wherein the executable instructions for prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only measure breath after verification that the patient was breathing at a desired frequency, for the purpose of obtaining a cost-efficient device for analyzing multiple, valid, respiratory breaths (Mault: ¶ 0010). Using another processor for this function would have been obvious in view of Hemnes as already shown above).
Regarding claim 12, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches an eighth processor comprising executable instructions for measuring the nitric oxide in at least two sections of the breath and correcting the level of nitric oxide measured in a physiologically valid section with the nitric oxide measured in another section (Giron teaches measuring e.g. a VOC in two sections of a breath and correcting the level measured in a valid section with a level measured in another section (¶ 0023 describes comparing VOC levels in alveolar breath with those in ambient or dead space and ¶ 0045 describes the different sections being the baseline section, which is representative of ambient air, and the plateau section, which is representative of the exhaled gas from the subject, these levels being subtractable to provide a corrected level (see ¶ 0096)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform this measurement and correction for the nitric oxide levels measured in Falasco, thereby combining the references for the purpose of accurately measuring a desired portion of gas (Giron: ¶ 0023). Using another processor for this function would have been obvious in view of Hemnes as already shown above).
Regarding claim 13, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes further teaches a ninth prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the nitric oxide levels of Falasco over multiple breaths to determine an average value, for the purpose of obtaining a cost-efficient device for analyzing parameters of multiple respiratory breaths (Mault: ¶ 0010). Using another processor for this function would have been obvious in view of Hemnes as already shown above).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco-Mault-Giron-Ben-Oren-Hemnes in view of US Patent Application Publication 2008/0009762 (“Hampton”).
Regarding claim 8, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for delineating a fourth section of the breath and a fifth section of the breath.
Hampton teaches a typical capnogram (Fig. 3, the capnogram being a “normal” or physiologically representative sample) being delineated with a first section of breath (e.g. from time T0 to T2 in Fig. 3), a second section of breath (e.g. from time T2 to T3 in Fig. 3), a third section of breath (e.g. from time T3 to T4 in Fig. 3), a fourth section of breath (e.g. from time T4 to T5) and a fifth section of breath (e.g. from time T5 to T6 in Fig. 3). The processor 22 in Fig. 2 is capable of delineating such time periods (¶ 0026).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delineate such time periods in the combination, for the purpose of increasing the accuracy of interpretation of the capnogram readings, resulting in e.g. more accurate isolation of sections in Giron, as well as for the ability to perform diagnosis 
Regarding claim 9, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first section of the breath, the second section of the breath, and the third section of the breath.
Hampton teaches determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first, second, and third sections (¶ 0025 describes using a trapezoidal model in which a duration of an exhalation phase is determined, the duration being divided into time sections corresponding to e.g. the baseline portion (time T0 to T1), the “Expiratory Rise,” and the “Alveolar Plateau,” and ¶¶s 0026+ describe an improved method for characterizing the capnogram shape using curve fitting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a duration and create time sections corresponding to the first, second, and third capnogram sections in Falasco-Mault-Giron-Ben-Oren-Hemnes, for the purpose of enabling diagnosis based on minor deviations in the capnogram (Hampton: ¶¶s 0011-0012 and 0026), the diagnosis using a model as described in ¶¶s 0026+, in which durations (¶ 0025) are still relevant because the modeling is still based on functions of time (¶ 0026).
Regarding claim 10, Falasco-Mault-Giron-Ben-Oren-Hemnes teaches all the features with respect to claim 1, as outlined above. Falasco-Mault-Giron-Ben-Oren-Hemnes does not appear to explicitly teach wherein the executable instructions for delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprise executable instructions for determining characteristics in the breathing sensor signal, the characteristics selected from the group consisting of: a zero signal amplitude, a peak signal amplitude, a crossing of zero from a negative value to a positive value, a crossing of zero from a positive value to a negative value, a plateau in the signal amplitude, a change in slope of the signal amplitude, a zero of the differential of the signal, a peak of the 
Hampton teaches determining, among others, the characteristic of a peak signal amplitude (Fig. 3 shows the peak being the end tidal CO2 value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine peak signal amplitude in the combination, thereby identifying when the exhalation phase ended and when the inhalation phase began, for the purpose of increasing the accuracy and interpretation of the capnogram readings (Hampton: ¶¶s 0011-0012), resulting in e.g. more accurate isolation of sections in Giron.

Claims 14-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco in view of Mault and Giron.
Regarding claim 14, Falasco teaches [a] method of analyzing nitric oxide levels in breath (¶¶s 0010 and 0034 and Fig. 4, detecting the present of nitric oxide in exhaled air), comprising: …; analyzing a breathing pattern parameter of the plurality of breaths (the Abstract explains that sensor 118 is configured for detecting a flow of exhaled air. ¶ 0008 describes detection of volume or mass flow rate. ¶¶s 0023 and 0024 detail that the parameter is e.g. volumetric flow rate. This parameter is analyzed of a plurality of breaths in the case that the first breath does not meet the criteria, as shown in step 310 of Fig. 4); … determining whether the breathing pattern parameter of a breath, exhaled after the plurality of breaths, meets the breathing pattern parameter criteria (as above, step 310 of Fig. 4 contemplates that the user keeps exhaling until an air flow characteristic of a breath is satisfied); in response to a determination that the breathing pattern parameter of the breath meets the breathing pattern parameter criteria, delineating at least a first section of the breath, a second section of the breath, …, wherein the first section of the breath is exhaled before the second section of the breath … (¶¶s 0023, 0025, and 0026 describe generating a gate signal (the generation being the delineating) which distinguishes between first and second sections of breath, the first section being exhausted and the second section being collected - also see ¶ 0032, and Fig. 4, step 320, showing that the delineation occurs after a breath has met the breathing pattern parameter criteria); controlling a plurality of valves to isolate the first section of the breath, second 
Falasco does not appear to explicitly teach establishing, based on the analyzed breathing pattern parameter of the plurality of breaths, a breathing pattern parameter criteria that delineates between a physiologically representative breath and a physiologically non-representative breath.
Mault teaches establishing a breathing pattern parameter criteria (such as whether the parameter is at a normal level) that delineates between a physiologically representative breath and a physiologically non-representative breath based on analyzed breathing pattern parameters (¶ 0065 describes determining when e.g. respiratory rates have leveled off to a normal level. This process occurs in real-time as the user breaths, transitioning from e.g. hyperventilatory breaths (an initial period) to normal breaths (a normal period). Consequently, a breath is determined as physiologically representative if it is part of the group of breaths which are no longer hyperventilatory. Also see ¶ 0061, describing discarding e.g. the first few breaths). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish the criteria of “non-hyperventilatory” for indicating a physiologically representative breath, for example by determining and requiring a "non-hyperventilatory" flow rate in step 310 of Falasco, and then determining whether the actual flow rate meets this criteria, thereby combining Mault with Falasco for the purpose of obtaining a cost-efficient device for analyzing multiple respiratory breaths (i.e., not spending resources to analyze physiologically non-representative breaths - Mault: ¶ 0010), and for obtaining more accurate breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065).
Falasco-Mault does not appear to explicitly teach drawing a plurality of breaths from a patient using a nasal sampling cannula, wherein a pump is used to draw the plurality of breath samples. Falasco-Mault does not appear to explicitly teach delineating a third section of the breath which is exhaled after the first and second sections of the breath, and controlling the valves to isolate the third section of the 
Giron teaches, in a system for collecting breath samples, using either a nasal cannula or a breath tube to collect the samples (¶ 0037 - also see e.g. ¶ 0026, describing control over multiple breaths), and including a pump to draw the plurality of samples especially when a cannula is used (¶ 0070). Giron teaches using an array of solenoid valves for diverting flow to sample containers in a sample distributor 20 system (¶ 0076). Giron teaches delineating three different sections (¶¶s 0016, 0023, 0031, 0085, etc. describe using a capnograph to identify the different sections of breath as shown in Fig. 5 - sections 60, 62, and 64), and controlling the valves to isolate the sections from each other (¶¶s 0031 and 0074 describe sampling and distributing the sections of breath samples into different containers, and ¶ 0085 describes the sections as corresponding to e.g. the baseline region 60, the rising part 62, and the plateau 64 (see Fig. 5)). Giron further teaches analyzing the sections of breath separately from each other (the Abstract and e.g. ¶ 0074 describe collection in and analysis of separate containers, which contain different sections of breath as shown above). The controller 14 in Fig. 1 is a processor with instructions for performing the above functions.
It would have been prima facie
Regarding claim 15, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein controlling the plurality of valves comprises discarding the first section of the breath (Falasco: ¶ 0032 describes diverting a first portion to be exhausted).
Regarding claim 16, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco does not appear to explicitly teach wherein the breathing pattern parameter criteria comprise a measurement of a breath rate stability parameter as a function of time and a measurement of a respiratory frequency parameter.
Mault teaches the breathing pattern parameter criteria comprising a measurement of a breath rate stability parameter as a function of time (¶ 0065 describes the criteria - a “normal” state - as occurring when tidal volume or some other respiratory parameter has normalized, thereby resulting in e.g. more stable breath volumes/less hyperventilation) and a measurement of a respiratory frequency parameter (¶ 0065 describes the criteria - a “normal” state - as occurring when respiratory frequency has leveled off).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use measurements of both respiratory frequency and breath rate stability as parameters in the breathing pattern parameter criteria (i.e., determining a rate and whether the rate is stable), thereby allowing the patient to acclimate to the device of Falasco (Mault: ¶ 0065), for the purpose of more accurately obtaining breath samples by accounting for periods where data may be abnormal (Mault: ¶ 0065). 
Regarding claim 17, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein the second section of the breath corresponds to a section of the bronchopulmonary tree between a proximal section and a distal section (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 18, Falasco-Mault-Giron teaches all the features with respect to claim 17, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein the proximal section is a th to 8th branching structure (air from the bronchial tubes is between the main stem bronchus and e.g. the alveoli).
Regarding claim 19, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches wherein the second section of breath corresponds to a section of the bronchopulmonary tree selected from the group consisting of: the nasal airway, the trachea, the main stem bronchii, the segmental bronchii, the conducting airways, the respiratory airways, and the alveoli (Giron teaches the second section of breath (Fig. 5, rising part 62) as corresponding to a section of the bronchopulmonary tree between a proximal section and a distal section (¶ 0085 describes this section as comprising air from the trachea and bronchial tubes)).
Regarding claim 23, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches notifying a patient to breathe at a desired frequency (Hemnes teaches instructing patients to breathe normally (¶ 0056). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to instruct patients to breath normally (or steadily) in the combination, for the purpose of achieving the acclimation contemplated by Mault faster. Using another processor for this function would have been obvious in view of Hemnes as already shown above); and verifying that the patient is breathing at the desired frequency, wherein determining whether the breathing pattern parameter of the breath meets the breathing pattern parameter criteria comprise collecting the breath following a verification that the patient is breathing at the desired frequency (Mault teaches verifying that the patient is breathing at the desired frequency (¶ 0065 describes checking when e.g. respiratory frequency has leveled off). Mault further teaches collecting a breath following verification that the patient is breathing at a desired frequency (¶ 0065 describes determining metabolic rates after the verification - after frequency has leveled off/normalized). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only measure breath after verification that the patient was breathing at a desired frequency, for the purpose of obtaining a cost-efficient device for analyzing multiple, valid, respiratory breaths (Mault: ¶ 0010)).
Regarding claim 24, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches measuring the nitric oxide in at least two sections of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform this measurement and correction for the nitric oxide levels measured in Falasco, thereby combining the references for the purpose of accurately measuring a desired portion of gas (Giron: ¶ 0023)).
Regarding claim 25, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron further teaches measuring the nitric oxide level in multiple breaths for determining a final compositional value (Mault teaches measuring an analyte (e.g. oxygen or carbon dioxide) in multiple breaths for determining a final compositional value (¶ 0046 describes averaging the sensor signal over a number of breaths to provide an average gas component concentration for inhalations or exhalations). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the nitric oxide levels of Falasco over multiple breaths to determine an average value, for the purpose of obtaining a cost-efficient device for analyzing parameters of multiple respiratory breaths (Mault: ¶ 0010)).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Falasco-Mault-Giron in view of Hampton.
Regarding claim 20, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises delineating a fourth section of the breath and a fifth section of the breath.
Hampton teaches a typical capnogram (Fig. 3, the capnogram being a “normal” or physiologically representative sample) being delineated with a first section of breath (e.g. from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delineate such time periods in the combination, for the purpose of increasing the accuracy of interpretation of the capnogram readings, resulting in e.g. more accurate isolation of sections in Giron, as well as for the ability to perform diagnosis based on minor deviations in the capnogram (Hampton: ¶¶s 0011-0012), thereby using the capnogram for more than just sample collection.
Regarding claim 21, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first section of the breath, the second section of the breath, and the third section of the breath.
Hampton teaches determining a duration of at least a part of an exhalation phase and dividing the duration into time sections corresponding to the first, second, and third sections (¶ 0025 describes using a trapezoidal model in which a duration of an exhalation phase is determined, the duration being divided into time sections corresponding to e.g. the baseline portion (time T0 to T1), the “Expiratory Rise,” and the “Alveolar Plateau,” and ¶¶s 0026+ describe an improved method for characterizing the capnogram shape using curve fitting).
It would have been prima facie
Regarding claim 22, Falasco-Mault-Giron teaches all the features with respect to claim 14, as outlined above. Falasco-Mault-Giron does not appear to explicitly teach wherein delineating at least a first section of the breath, a second section of the breath, and a third section of the breath comprises determining characteristics in the breathing sensor signal, the characteristics selected from the group consisting of: a zero signal amplitude, a peak signal amplitude, a crossing of zero from a negative value to a positive value, a crossing of zero from a positive value to a negative value, a plateau in the signal amplitude, a change in slope of the signal amplitude, a zero of the differential of the signal, a peak of the differential of the signal, a zero of the second differential of the signal, a peak of the second differential of the signal, a zero of a transform of the signal, and a peak of a transform of the signal.
Hampton teaches determining, among others, the characteristic of a peak signal amplitude (Fig. 3 shows the peak being the end tidal CO2 value).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine peak signal amplitude in the combination, thereby identifying when the exhalation phase ended and when the inhalation phase began, for the purpose of increasing the accuracy and interpretation of the capnogram readings (Hampton: ¶¶s 0011-0012), resulting in e.g. more accurate isolation of sections in Giron.

Response to Arguments
Applicant’s arguments filed 09/24/2021 have been fully considered. In response to the arguments regarding the rejections under 35 USC 103, they are only persuasive to the extent that the previous combination did not explicitly teach a pump located downstream of the plurality of valves. However, a new grounds of rejection is made in further view of Ben-Oren, which teaches this feature. Giron already teaches using a nasal cannula together with a pump to obtain breath samples. Therefore, all claims remain rejected in light of the prior art. 
The Office disagrees that Falasco cannot be used as a primary reference. The fact that it is “simple” does not mean that modifications would not have been obvious to make to it. Indeed, the prior art teaches benefits that would be achieved from the described modifications. There is no reason why a breath sample could not be determined to be “suitable” before it was isolated for analysis. There is also 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791